Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 1 of 16 Page ID #:238


       ARNOLDO CASILLAS, ESQ., SBN 158519
   1   DENISSE O. GASTÉLUM, ESQ., SBN 282771
       CASILLAS & ASSOCIATES
   2   3777 Long Beach Blvd., Third Floor
       Long Beach, CA 90807
   3   Tel: (562) 203-3030; Fax: (323) 297-2833
       Email:       acasillas@casillaslegal.com
   4                dgastelum@casillaslegal.com
   5   M. LAWRENCE LALLANDE, SR., SBN 113663
       KARINA N. LALLANDE, SBN 273883
   6   LALLANDE LAW, PLC
       2801 E. Spring Street, Suite 200
   7   Long Beach, CA 90806
       Tel.: (562) 436-8800; Fax: (562) 436-8810
   8   Email: mll@lallandelaw.com
              knl@lallandelaw.com
   9
       Attorneys for Plaintiffs
  10
                             UNITED STATES DISTRICT COURT
  11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12

  13   WESLEY ALARCIO, an                    )
       incompetent adult, by and through his )    CASE NO.: 2:20-cv-00514-FMO-
  14   Guardian Ad Litem, Rachel Alarcio; )       MRW[ [Assigned to the Hon. Fernando
       RACHEL ALARCIO; LIGAYA                )    M. Olguin; Courtroom 6D]
  15   ALARCIO,                              )
                                             )
  16                      Plaintiffs,        )    Discovery Document: Referred to
        v.                                   )    Magistrate Judge Michael R. Wilner
  17                                         )
       COUNTY OF LOS ANGELES; LOS )
  18   ANGELES COUNTY SHERIFF’S )                 STIPULATED PROTECTIVE ORDER
       DEPARTMENT; LOS ANGELES )
  19   COUNTY DEPARTMENT OF                  )
       MENTAL HEALTH; JAMES                  )
  20   MCDONNELL; JONATHAN E.                )
       SHERIN, M.D., PH.D.; TIGRAN I. )
  21   GEVORKIAN, M.D.; KIM R. GUY, )
       M.D.; and DOES 1 to 10,               )
  22                                         )    Complaint:      January 17, 2020
                            Defendants.      )    Trial:         None Set
  23   ______________________________ )
  24

  25
       1.    A. PURPOSES AND LIMITATIONS
  26
             Discovery in this action is likely to involve production of confidential,
  27
       proprietary, or private information for which special protection from public disclosure
  28

                                            1
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 2 of 16 Page ID #:239



   1   and from use for any purpose other than prosecuting this litigation may be warranted.
   2   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
   3   Stipulated Protective Order. The parties acknowledge that this Order does not confer
   4   blanket protections on all disclosures or responses to discovery and that the protection
   5   it affords from public disclosure and use extends only to the limited information or
   6   items that are entitled to confidential treatment under the applicable legal principles.
   7   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
   8   Protective Order does not entitle them to file confidential information under seal; Civil
   9   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
  10   will be applied when a party seeks permission from the court to file material under seal
  11         B. GOOD CAUSE STATEMENT
  12         Good cause exists for entry of this order.         As Plaintiffs are seeking and
  13   Defendants may produce, among other things, third party private and confidential
  14   information; portions of the personnel files of the deputy personnel involved in the
  15   subject incident, which contains confidential information, and information the County
  16   of Los Angeles regards as official information; performance evaluations, work
  17   schedules/logs and rosters, and training records for the involved deputy personnel;
  18   inmate records; administrative investigation files, including but not limited to Detective
  19   and Crime Scene Investigator(s) materials, Internal Affairs materials which contain
  20   incident reports, witness statements, and other sensitive materials which the County of
  21   Los Angeles believes need special protection from public disclosure. The County of
  22   Los Angeles preserves all objections to the production of certain of the above
  23   referenced materials, and by entering into this protective order in no waives any such
  24   objection.
  25         Additionally, defendants may produce video and/or photos which contain
  26   sensitive materials, which the County of Los Angeles believes need special protection
  27   from public disclosure.
  28

                                            2
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 3 of 16 Page ID #:240



   1           The documents identified in this Protective Order, which Defendants believe in
   2   good faith constitute or embody confidential information which the County of Los
   3   Angeles maintains as strictly confidential and are otherwise generally unavailable to
   4   the public, or which may be privileged or otherwise protected from disclosure under
   5   state or federal statutes, court rules, case decisions, or common law, are therefore
   6   entitled to heightened protection from disclosure. Accordingly, to expedite the flow of
   7   information, to facilitate the prompt resolution of disputes over confidentiality of
   8   discovery materials, to adequately protect information the parties are entitled to keep
   9   confidential, to ensure that the parties are permitted reasonable necessary uses of such
  10   material in preparation for and in the conduct of trial, to address their handling at the
  11   end of the litigation, and serve the ends of justice, a protective order for such
  12   information is justified in this matter. It is the intent of the parties that information will
  13   not be designated as confidential for tactical reasons and that nothing be so designated
  14   without a good faith belief that it has been maintained in a confidential, non-public
  15   manner, and there is good cause why it should not be part of the public record of this
  16   case.
  17   2.      DEFINITIONS
  18           2.1   Action: This pending federal lawsuit.
  19           2.2   Challenging Party: a Party or Non-Party that challenges the designation
  20   of information or items under this Order.
  21           2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
  22   it is generated, stored or maintained) or tangible things that qualify for protection under
  23   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  24   Statement.
  25           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  26   support staff).
  27   ///
  28   ///

                                             3
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 4 of 16 Page ID #:241



   1         2.5    Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL.”
   4         2.6    Disclosure or Discovery Material: all items or information, regardless of
   5   the medium or manner in which it is generated, stored, or maintained (including, among
   6   other things, testimony, transcripts, and tangible things), that are produced or generated
   7   in disclosures or responses to discovery in this matter.
   8         2.7    Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  10   expert witness or as a consultant in this Action.
  11         2.8    House Counsel: attorneys who are employees of a party to this Action.
  12   House Counsel does not include Outside Counsel of Record or any other outside
  13   counsel.
  14         2.9    Non-Party: any natural person, partnership, corporation, association, or
  15   other legal entity not named as a Party to this action.
  16         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
  17   this Action but are retained to represent or advise a party to this Action and have
  18   appeared in this Action on behalf of that party or are affiliated with a law firm which
  19   has appeared on behalf of that party, and includes support staff.
  20         2.11 Party: any party to this Action, including all of its officers, directors,
  21   board, departments, divisions, employees, consultants, retained experts, and Outside
  22   Counsel of Record (and their support staffs).
  23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  24   Discovery Material in this Action.
  25         2.13 Professional Vendors: persons or entities that provide litigation support
  26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  27

  28

                                            4
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 5 of 16 Page ID #:242



   1   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
   2   their employees and subcontractors.
   3         2.14 Protected Material: any Disclosure or Discovery Material that is
   4   designated as “CONFIDENTIAL.”
   5         2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
   6   from a Producing Party.
   7   3.    SCOPE
   8         The protections conferred by this Stipulation and Order cover not only Protected
   9   Material (as defined above), but also (1) any information copied or extracted from
  10   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  11   Material; and (3) any testimony, conversations, or presentations by Parties or their
  12   Counsel that might reveal Protected Material.
  13         Any use of Protected Material at trial shall be governed by the orders of the trial
  14   judge. This Order does not govern the use of Protected Material at trial.
  15   4.    DURATION
  16         Even after final disposition of this litigation, the confidentiality obligations
  17   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
  18   in writing or a court order otherwise directs. Final disposition shall be deemed to be
  19   the later of (1) dismissal of all claims and defenses in this Action, with or without
  20   prejudice; and (2) final judgment herein after the completion and exhaustion of all
  21   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
  22   for filing any motions or applications for extension of time pursuant to applicable law.
  23   5.    DESIGNATING PROTECTED MATERIAL
  24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  25   Each Party or Non-Party that designates information or items for protection under this
  26   Order must take care to limit any such designation to specific material that qualifies
  27   under the appropriate standards. The Designating Party must designate for protection
  28

                                            5
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 6 of 16 Page ID #:243



   1   only those parts of material, documents, items, or oral or written communications that
   2   qualify so that other portions of the material, documents, items, or communications for
   3   which protection is not warranted are not swept unjustifiably within the ambit of this
   4   Order.
   5            Mass, indiscriminate, or routinized designations are prohibited. Designations
   6   that are shown to be clearly unjustified or that have been made for an improper purpose
   7   (e.g., to unnecessarily encumber the case development process or to impose
   8   unnecessary expenses and burdens on other parties) may expose the Designating Party
   9   to sanctions.
  10         5.2       Manner and Timing of Designations. Except as otherwise provided in
  11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  12   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  13   under this Order must be clearly so designated before the material is disclosed or
  14   produced.
  15         Designation in conformity with this Order requires:
  16         (a)       for information in documentary form (e.g., paper or electronic documents,
  17   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  18   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  19   “CONFIDENTIAL legend”), to each page that contains protected material. The legend
  20   must not obstruct a Party’s ability to view the contents of that document. If only a
  21   portion or portions of the material on a page qualifies for protection, the Producing
  22   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  23   markings in the margins).
  24         A Party or Non-Party that makes original documents available for inspection
  25   need not designate them for protection until after the inspecting Party has indicated
  26   which documents it would like copied and produced. During the inspection and before
  27   the designation, all of the material made available for inspection shall be deemed
  28

                                               6
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 7 of 16 Page ID #:244



   1   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
   2   copied and produced, the Producing Party must determine which documents, or
   3   portions thereof, qualify for protection under this Order. Then, before producing the
   4   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
   5   to each page that contains Protected Material. If only a portion or portions of the
   6   material on a page qualifies for protection, the Producing Party also must clearly
   7   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
   8         (b)    for testimony given in depositions that the Designating Party identify the
   9   Disclosure or Discovery Material on the record, before the close of the deposition all
  10   protected testimony.
  11         (c)    for information produced in some form other than documentary and for
  12   any other tangible items, that, at a minimum, the Producing Party affix in a prominent
  13   place on the exterior of the container or containers in which the information is stored
  14   the legend “CONFIDENTIAL.” If only a portion or portions of the information
  15   warrants protection, the Producing Party, to the extent practicable, shall identify the
  16   protected portion(s).
  17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  18   failure to designate qualified information or items does not, standing alone, waive the
  19   Designating Party’s right to secure protection under this Order for such material. Upon
  20   timely correction of a designation, the Receiving Party must make reasonable efforts
  21   to assure that the material is treated in accordance with the provisions of this Order.
  22         5.4    Privilege Logs. If a party withholds information that is responsive to a
  23   discovery request by claiming that it is privileged or otherwise protected from
  24   discovery, that party shall promptly prepare and provide a privilege log that is
  25   sufficiently detailed and informative for the opposing party to assess whether a
  26   document's designation as privileged is justified. See Fed.R.Civ.P. 26(b)(5). The
  27   privilege log shall set forth the privilege relied upon and specify separately for each
  28

                                            7
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 8 of 16 Page ID #:245



   1   document or for each category of similarly situated documents:
   2               (a)      the title and description of the document, including number of pages
   3                        or Bates- number range;
   4               (b)      the subject matter addressed in the document;
   5               (c)      the identity and position of its author(s);
   6               (d)      the identity and position of all addressees and recipients;
   7               (e)      the date the document was prepared and, if different, the date(s) on
   8                        which it was sent to or shared with persons other than its author(s); and
   9               (f)      the specific basis for the claim that the document is privileged and
  10                        protected.
  11         Communications involving counsel that post-date the filing of the complaint
  12   need not be placed on a privilege log
  13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  14         6.1         Timing of Challenges. Any Party or Non-Party may challenge a
  15   designation of confidentiality at any time that is consistent with the Court’s Scheduling
  16   Order.
  17         6.2         Meet and Confer. The Challenging Party shall initiate the dispute
  18   resolution process under Local Rule 37.1 et seq.
  19         6.3         Failing informal resolution between parties, the Designating Party may
  20   file and serve a Motion for a Protective Order with the Court strictly pursuant to Local
  21   Rule 37, including the Joint Stipulation Procedure. The parties agree that if the Motion
  22   for Protective Order is filed within 21 days of the written challenge (subject to
  23   extension upon agreement of the Parties), the Material will retain its original
  24   designation until the Court rules on the Motion for a Protective Order. If the
  25   Designating Party does not file a motion within the 21-day period following a
  26   challenge, the material is no longer designated as CONFIDENTIAL INFORMATION
  27   for purposes of this Stipulation, but that change in designation does not bar the
  28

                                                8
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 9 of 16 Page ID #:246



   1   Producing Party from subsequently filing a motion for a protective order.
   2   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   3         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   4   disclosed or produced by another Party or by a Non-Party in connection with this
   5   Action only for prosecuting, defending, or attempting to settle this Action. Such
   6   Protected Material may be disclosed only to the categories of persons and under the
   7   conditions described in this Order. When the Action has been terminated, a Receiving
   8   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   9         Protected Material must be stored and maintained by a Receiving Party at a
  10   location and in a secure manner that ensures that access is limited to the persons
  11   authorized under this Order.
  12         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  13   otherwise ordered by the court or permitted in writing by the Designating Party, a
  14   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  15   only to:
  16         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  17   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  18   disclose the information for this Action;
  19         (b) the officers, directors, and employees (including House Counsel) of the
  20   Receiving Party to whom disclosure is reasonably necessary for this Action;
  21         (c) Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24         (d) the court and its personnel;
  25          (e) court reporters and their staff;
  26         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
  27

  28

                                            9
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 10 of 16 Page ID #:247



   1   to whom disclosure is reasonably necessary for this Action and who have signed the
   2   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   3         (g) the author or recipient of a document containing the information or a
   4   custodian or other person who otherwise possessed or knew the information;
   5         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
   6   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
   7   that the witness sign the “Acknowledgment and Agreement to Be Bound” form
   8   attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
   9   information unless they sign the “Acknowledgment and Agreement to Be Bound”
  10   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
  11   Pages of transcribed deposition testimony or exhibits to depositions that reveal
  12   Protected Material may be separately bound by the court reporter and may not be
  13   disclosed to anyone except as permitted under this Stipulated Protective Order; and
  14         (i) any mediator or settlement officer, and their supporting personnel, mutually
  15   agreed upon by any of the parties engaged in settlement discussions.
  16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  17   OTHER LITIGATION
  18         If a Party is served with a subpoena or a court order issued in other litigation that
  19   compels disclosure of any information or items designated in this Action as
  20   “CONFIDENTIAL,” that Party must:
  21         (a)    promptly notify in writing the Designating Party. Such notification shall
  22   include a copy of the subpoena or court order;
  23         (b)    promptly notify in writing the party who caused the subpoena or order to
  24   issues in the other litigation that some or all of the material covered by the subpoena or
  25   order is subject to this Protective Order. Such notification shall include a copy of this
  26   Stipulated Protective Order; and
  27         (c)    cooperate with respect to all reasonable procedures south to be pursued by
  28

                                            10
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 11 of 16 Page ID #:248



   1   the Designating Party whose Protected Material may be affected.
   2         If the Designating Party timely seeks a protective order, the Party served with
   3   the subpoena or court order shall not produce any information designated in this action
   4   as “CONFIDENTIAL” before a determination by the court from which the subpoena
   5   or order issued, unless the Party has obtained the Designating Party’s permission. The
   6   Designating Party shall bear the burden and expense of seeking protection in that court
   7   of its confidential material and nothing in these provisions should be construed as
   8   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   9   directive from another court.
  10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  11   IN THIS LITIGATION
  12         (a)    The terms of this Order are applicable to information produced by a Non-
  13   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
  14   by Non-Parties in connection with this litigation is protected by the remedies and relief
  15   provided by this Order. Nothing in these provisions should be construed as prohibiting
  16   a Non-Party from seeking additional protections.
  17         (b)    In the event that a Party is required, by a valid discovery request, to
  18   produce a Non-Party’s confidential information in its possession, and the Party is
  19   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
  20   information, then the Party shall:
  21                (1)     promptly notify in writing the Requesting Party and the Non-Party
  22   that some or all of the information requested is subject to a confidentiality agreement
  23   with a Non-Party;
  24                (2)     promptly provide the Non-Party with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27

  28

                                              11
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 12 of 16 Page ID #:249



   1                (3)    make the information requested available for inspection by the
   2                Non-Party, if requested.
   3         (c)    If the Non-Party fails to seek a protective order from this court within 14
   4   days of receiving the notice and accompanying information, the Receiving Party may
   5   produce the Non-Party’s confidential information responsive to the discovery request.
   6   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
   7   any information in its possession or control that is subject to the confidentiality
   8   agreement with the Non-Party before a determination by the court. Absent a court order
   9   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
  10   in this court of its Protected Material.
  11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
  12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13   Protected Material to any person or in any circumstance not authorized under this
  14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  17   whom unauthorized disclosures were made of all the terms of this Order, and (d)
  18   request such person or persons to execute the “Acknowledgment and Agreement to Be
  19   Bound” that is attached hereto as Exhibit A.
  20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21         PROTECTED MATERIAL.
  22   When a Producing Party gives notice to Receiving Parties that certain inadvertently
  23   produced material is subject to a claim of privilege or other protection, the obligations
  24   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
  25   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
  26   established in an e-discovery order that provides for production without prior privilege
  27   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
  28

                                             12
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 13 of 16 Page ID #:250



   1   reach an agreement on the effect of disclosure of a communication or information
   2   covered by the attorney-client privilege or work product protection, the parties may
   3   incorporate their agreement in the stipulated protective order submitted to the court.
   4   12.   MISCELLANEOUS
   5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   6   person to seek its modification by the Court in the future.
   7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   8   Protective Order no Party waives any right it otherwise would have to object to
   9   disclosing or producing any information or item on any ground not addressed in this
  10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  11   ground to use in evidence of any of the material covered by this Protective Order.
  12         12.3 Filing Protected Material. A Party that seeks to file under seal any
  13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  15   Protected Material at issue. If a Party's request to file Protected Material under seal is
  16   denied by the court, then the Receiving Party may file the information in the public
  17   record unless otherwise instructed by the court.
  18   13.   FINAL DISPOSITION.
  19         After the final disposition of this Action (as defined in paragraph 4), within 60
  20   days of a written request by the Designating Party, or another period of time agreed
  21   upon by the parties, each Receiving Party must return all Protected Material to the
  22   Producing Party or destroy such material. As used in this subdivision, “all Protected
  23   Material” includes all copies, abstracts, compilations, summaries, and any other format
  24   reproducing or capturing any of the Protected Material. Whether the Protected Material
  25   is returned or destroyed, the Receiving Party must submit a written certification to the
  26   Producing Party (and, if not the same person or entity, to the Designating Party) by the
  27   60 day or agreed upon deadline that (1) identifies (by category, where appropriate) all
  28

                                            13
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 14 of 16 Page ID #:251



   1   the Protected Material that was returned or destroyed and (2)affirms that the Receiving
   2   Party has not retained any copies, abstracts, compilations, summaries or any other
   3   format reproducing or capturing any of the Protected Material. Notwithstanding this
   4   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
   5   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
   6   deposition and trial exhibits, expert reports, attorney work product, and consultant and
   7   expert work product, even if such materials contain Protected Material. Any such
   8   archival copies that contain or constitute Protected Material remain subject to this
   9   Protective Order as set forth in Section 4 (DURATION).
  10   14.   Any violation of this Order may be punished by any and all appropriate measures
  11   including, without limitation, contempt proceedings and/or monetary sanctions.
  12

  13         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  14

  15   Dated: April 30, 2020                  CASILLAS & ASSOCIATES
  16
                                              By ________________
  17
                                              ARNOLDO CASILLAS
  18                                          DENISSE O. GASTÉLUM
  19
                                              Attorneys for Plaintiffs,
                                              WESLEY ALARCIO, by and through
  20                                          guardian ad litem Rachel Alarcio, LIGAYA
  21
                                              ALARCIO, RACHEL ALARCIO
       Dated: April 30, 2020                  LALLANDE LAW, PLC
  22

  23
                                              By ________________
  24                                          M. LAWRENCE LALLANDE, SR.
                                              KARINA N. LALLANDE
  25
                                              Attorneys for Plaintiffs,
  26                                          WESLEY ALARCIO, by and through
                                              guardian ad litem Rachel Alarcio, LIGAYA
  27
                                              ALARCIO, RACHEL ALARCIO
  28

                                            14
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 15 of 16 Page ID #:252



   1   Dated: April 30, 2020             MONROY, AVERBUCK & GYSLER
   2
                                         By ________________
   3
                                         JON F. MONROY
   4                                     JENNIFER GYSLER
                                         Attorneys for Defendants,
   5
                                         COUNTY OF LOS ANGELES, LOS
   6                                     ANGELES COUNTY SHERIFF’S
                                         DEPARTMENT, LOS ANGELES COUNTY
   7
                                         DEPARTMENT OF MENTAL HEALTH,
   8                                     JONATHAN E. SHERIN, M.D., PH.D.,
                                         TIGRAN I. GEVORKIAN, M.D., and KIM R.
   9
                                         GUY, M.D.
  10

  11   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  12

  13

  14          $SULO  
       DATED:_______________               __________________________________
                                           HON. MICHAEL R. WILNER
  15                                       United States Magistrate Judge
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                           15
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00514-FMO-MRW Document 33 Filed 04/30/20 Page 16 of 16 Page ID #:253



   1

   2                                               EXHIBIT A
   3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   4             I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury that I have
   6   read in its entirety and understand the Stipulated Protective Order that was issued by the
   7   United States District Court for the Central District of California on ___________ in the
   8   case of Wesley Alarcio, et al. v. County of Los Angeles, et al., Case No. 2:20-cv-00514-
   9   FMO-MRW. I agree to comply with and to be bound by all the terms of this Stipulated
  10   Protective Order and I understand and acknowledge that failure to so comply could expose
  11   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
  12   disclose in any manner any information or item that is subject to this Stipulated Protective
  13   Order to any person or entity except in strict compliance with the provisions of this Order.
  14             I further agree to submit to the jurisdiction of the United States District Court for the
  15   Central District of California for the purpose of enforcing the terms of this Stipulated
  16   Protective Order, even if such enforcement proceedings occur after termination of this
  17   action.
  18             I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and telephone
  20   number] as my California agent for service of process in connection with this action or any
  21   proceedings related to enforcement of this Stipulated Protective Order.
  22             Date: ______________________________________
  23             City and State where sworn and signed: _________________________________
  24

  25             Printed name: _______________________________
  26
  27             Signature: __________________________________
  28

                                                 16
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
